       Case 2:12-cr-00399-JAM Document 105 Filed 06/05/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    RAMON JOSE LEVARIO
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 2:12-cr-00399-JAM-GGH
12                              Plaintiff,
                                                           SEALING ORDER
13               vs.
14    RAMON JOSE LEVARIO,
15                              Defendant.
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant Ramon
18   Jose Levario’s Reply to the Government’s Opposition to Defendant’s Emergency Motion for
19   Compassionate Release, and Exhibits A through C, shall be filed under seal until further order
20   of the Court.
21            IT IS SO ORDERED.
22
23   DATED:        6/5/2020                             /s/ John A. Mendez________
                                                        JOHN A. MENDEZ
24                                                      U. S. District Court Judge
                                                        Eastern District of California
25
26
27
28

                                                    1
     [Proposed] Sealing Order
